552 F.2d 157
77-2 USTC  P 9493
James P. KNIGHT, Jr., and Annie Lou Knight, Plaintiffs-Appellees,v.UNITED STATES of America, Defendant-Appellant.
No. 75-3172.
United States Court of Appeals,Fifth Circuit.
April 27, 1977.

Robert E. Hauberg, U. S. Atty., Joseph E. Brown, Jr., Asst. U. S. Atty., Jackson, Miss., Scott P. Crampton, Asst. Atty. Gen., Gary R. Allen, William S. Estabrook, III, Tax Div., U. S. Dept. of Justice, Gilbert E. Andrews, Chief, App. Sec., U. S. Dept. of Justice, Washington, D. C., for defendant-appellant.
James P. Knight, Jr., pro se.
Before WISDOM, GEE and FAY, Circuit Judges.
PER CURIAM:


1
This appeal by the government raises the question whether the district court erred in holding that the excess contribution that the court found was made to taxpayer's profit sharing plan trust in 1969 was not "willfully made" within the meaning of Section 401(e)(2)(E) of the Internal Revenue Code of 1954.  We adopt Judge Russell's opinion below, S.D.Miss.1975, 395 F. Supp. 1, and for the reasons stated therein, AFFIRM.